Appellant was convicted in the District Court of Kaufman County of murder, and his punishment fixed at death.
The record is before us without any sort of objection to anything that transpired during the trial. There are no bills of exception. The statement of facts shows an unprovoked killing of a comparatively strange Mexican by appellant and another for the disclosed purpose of obtaining a large sum of money supposed to be in the possession of deceased. A full confession in writing after due warning was made by the appellant. An attorney was appointed by the court to represent him. In said confession it was stated that appellant struck the deceased on the head with an axe, and that his companion stabbed deceased with a knife. It was shown by other testimony that the head of deceased was crushed in two places by the blows of a blunt instrument, and that he was stabbed in the breast with a knife. A large butcher knife was found with blood stains on it. For some reason not disclosed by the record the Mexican engaged with appellant in the commission of said crime was used as a witness by the State, and himself testified that he and appellant committed said murder, appellant using an axe and witness using a knife. Witnesses speak of appellant as the big Mexican and of his companion as the little Mexican. There appears in the record no facts suggesting any justification of the crime or any mitigation thereof, and in the condition in which the record is before us the case must be affirmed, and it is so ordered.
Affirmed. *Page 252